Order entered May 30, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00619-CV

                                IN RE JAMES MCCOY, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F02-02115-V

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s motion for leave to proceed in forma pauperis and motion for

leave to submit fewer copies as moot, although we have considered the petition without payment

of the mandamus filing fee and the required number of copies. We ORDER relator to bear the

costs of this original proceeding.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE